DENY and Opinion Filed this 22nd day of April, 2014.




                                         S   In The
                               Court of Appeals
                        Fifth District of Texas at Dallas
                                      No. 05-14-00438-CV

                         IN RE TROY RANDELL EDMON, Relator

                 Original Proceeding from the 195th Judicial District Court
                                   Dallas County, Texas
                             Trial Court Cause No. F-13-71585

                             MEMORANDUM OPINION
                         Before Justices Moseley, Fillmore, and Evans
                                   Opinion by Justice Evans
       Relator files this petition for writ of mandamus arguing that the trial court has abused its

discretion by failing to take action on his petition for his pretrial writ of habeas corpus and by

failing to refer his pro se motion for recusal to the administrative judge for determination. The

facts and issues are well known to the parties, so we need not recount them herein.

       This Court has not been given general supervisory control over district and county courts.

Texas Emp. Ins. Ass'n v. Kirby, 150 S.W.2d 123, 126 (Tex. Civ. App.—Dallas 1941, no writ);

see also Guillory v. Davis, 527 S.W.2d 465, 466 (Tex. Civ. App.—Beaumont 1975, no writ). In

a criminal case, an applicant for mandamus relief must establish that he has no adequate remedy

at law to redress the harm he has suffered, and he must show that the act he seeks to compel or

prohibit does not involve a discretionary or judicial decision. Simon v. Levario, 306 S.W.3d 318,

320 (Tex. Crim. App. 2009). The record before the Court does not show that relator has met this
burden. See TEX. R. APP. P. 52.8(a). Accordingly, the Court DENIES the petition for writ of

mandamus.




                                                 /David Evans/
                                                 DAVID EVANS
                                                 JUSTICE

140438F.P05




                                           –2–